Per Curiam.

A final order obtained in a summary proceeding against a tenant is conclusive in an action for rent covering the same period against tenant’s defenses of surrender and acceptance, recall and revocation, and waiver and estoppel of the lease and its provisions (Hughes v. Goldstein, 124 Misc. 518).
The order denying cross motion for summary judgment should be reversed, with $10 costs, and motion granted; appeal from order granting examination before trial dismissed.
Concur — Hofstadter, J. P., Steuer and Tilzer, JJ.
Order reversed, etc.